Dismissed and Memorandum Opinion filed February 19, 2003








Dismissed and Memorandum Opinion filed February 19,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01204-CV
____________
 
HEATHER MAUDE
LINN, Appellant
 
V.
 
CHARLES KEENER
SCRUGGS, Appellee
 

 
On Appeal from the
County Court at Law No. 1
Galveston County,
Texas
Trial Court Cause
No. 99FD2791
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order in a suit to modify the
parent-child relationship signed July 16, 2003. 
On December 18, 2003, this court ordered the parties to mediation.  On February 5, 2004, the mediator filed a
report stating that the case had settled.
Also on February 5, 2004, the parties filed in this court a
signed mediated settlement agreement as to all issues.  See Tex.
R. App. P. 42.1(a)(2).  The
parties agreed that this appeal shall be dismissed.  




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.1(a)(2).
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 19, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.